                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

LINWOOD GRAY,

       Plaintiff,

v.                                                            Case No: 5:21-cv-285-PGB-PRL

DON HENDERSON and JANE DOE,

       Defendants.


                                            ORDER

       Plaintiff, who is proceeding pro se, initiated this action on May 24, 2021 and sought

leave to proceed in forma pauperis. (Docs. 1, 2). The Court took Plaintiff’s motion to proceed

in forma pauperis under advisement and gave him additional time to either submit a complete

financial affidavit or pay the filing fee. (Doc. 5). Instead, Plaintiff now seeks leave to

voluntarily withdraw his civil suit. (Doc. 8).

       Rule 41(a)(1), Federal Rules of Civil Procedure, “grants a plaintiff an unconditional

right to dismiss his complaint by notice and without an order of the court at any time prior to

the defendant’s service of an answer or a motion for summary judgment.” Matthews v. Gaither,

902 F.2d 877, 880 (11th Cir. 1990). Such a dismissal is effective immediately upon the filing

of a written notice of dismissal, with no subsequent order required. Id. The fact that Plaintiff’s

notice of dismissal is styled as a “motion to withdraw of civil suit,” rather than “notice of

dismissal” is without consequence. Id.

       Accordingly, Plaintiff’s complaint (Doc. 1) is dismissed. The Clerk shall terminate all

pending motions and close the file.
       DONE and ORDERED in Ocala, Florida on June 18, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
